Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 having limitation “a graphics processing unit GPU”, queue management unit” and claim 2 having limitation “a flip control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is the examiner’s statement of reasons for allowance:
Riach US PGPub: US 2006/0132491 A1 Jun. 22, 2006.
The rendering object generates fragment data for an image from geometry data. The post-processing object operates to generate a frame of pixel data from the fragment data and to store the pixel data in a frame buffer. In parallel with operations of the host processor, a scanout engine reads pixel data for a previously generated frame and supplies the pixel data to a display device. The scanout engine periodically triggers the host processor to operate the post-processing object to generate the next frame. Timing between the scanout engine and the post-processing object can be controlled such that the next frame to be displayed is ready in a frame buffer when the scanout engine finishes reading a current frame (ABSTRACT, Figs. 1 – 13, paragraphs 0029, 0034, 0038).
Graphics processors in which a rendering object and a post-processing object share access to a host processor with a programmable execution core. Multiprocessor 120 configured to perform rendering and post-processing tasks for graphics processing subsystem 112. Multiprocessor 120 includes a programmable execution core (Figs. 1/120, 2/120, 4/120, 6/600, 8/804, 10/1000, paragraphs 0009, 0044, 0045).

Law US PGPub: US 2017/0053620 A1 Feb. 23, 2017.
In response to detecting a potential delay in displaying, at the display device, a frame of the video to be output by the software application, the at least one processor may time-shift at least one of: compositing of the frame and refreshing of the display device to mitigate the potential delay in displaying, at the display device (ABSTRACT).
Due to a mismatch between the frame rate of the video and the refresh rate of the display device, stuttering may occur as the display device displays the video. The computing device may minimize such stuttering by synchronizing the refresh rate of the display device that is displaying the output video to the frame rate of the video. The computing device may further minimize stuttering by detecting potential outliers - i.e., situations where stuttering may occur even with the refresh rate matching, and mitigating those potential outliers before they occur (Figs. 2A, 2B, 11/120, 10/126, paragraphs 0003, 0021, 0023, 0039, 0041).

Koyayashi US PGPub: US 2018/0096464 A1 Apr. 5, 2018.
An image processing apparatus, method and program to enable a moving image whose motion is smooth to be generated from a moving image of photographed frames. A motion vector calculating unit calculates a motion vector between the frame images of the moving image. An interpolation frame image generating unit generates an interpolation frame image corresponding to a time position between the frame images on the basis of the motion vector. A motion vector reliability calculating unit, a synthesizing ratio calculating unit, and an image synthesizing unit add a motion blur to the frame image by using the frame image and the interpolation frame image (ABSTRACT, Figs. 2, 3, 5, paragraphs 0003 - 0006).

Kopf US PGPub: US 2018/0063440 A1 Mar. 1, 2018.
An image processing system generates 360-degree stabilized videos with higher robustness, speed, and smoothing ability using a hybrid 3D-2D stabilization model. The image processing system first receives an input video data (e.g., a 360-degree video data) for rotation stabilization. After tracking feature points through the input video data, the image processing system determines key frames and estimates rotations of key frames using a 3D reasoning based on the tracked feature points (ABSTRACT, Figs. 2, 6, paragraphs 0006, 0010).

Li US PGPub: US 2010/0043044 A1 Feb. 18, 2010.
A method to mitigate video artifacts in a video content transmission includes analyzing one or more video quality metrics received from each of a first plurality of video content receivers to determine a representative set of one or more video quality metrics. At least one of the video quality metrics of the representative set is associated with artifacts of a first portion of the video content transmission. The method further includes setting one or more encoder parameters based on the at least one of the video quality metrics of the representative set, encoding a second portion of the video content transmission using the one or more encoder parameters, and transmitting the encoded second portion to a second plurality of video content receivers (ABSTRACT, Figs. 2, 5, paragraphs 0002, 0012).

Chen US PGPub: US 2018/0173410 A1 Jun. 21, 2018.
A computing device and method involving receiving map data representing a map; receiving event artifact data representing at least one event artifact, the event artifact data representing an event time and an event location; receiving time selection data representing a time selection; and rendering the map representation in accordance with the map data, event artifact data and the time selection data. The disclosure also relates to a computing device and method for providing a controllable time period display (ABSTRACT, paragraphs 0004, 0007).

Spence US PGPub: US 2017/0352322 A1 Dec. 7, 2017.
A display system to generate and display data on a display device, the display system comprising one or more graphics processors to generate one or more frames of data for display on the display device; display logic to receive a request to display the one or more frames of data, the request including a requested presentation time in which the one or more frames of data are to be displayed; and a display engine to present the one or more frames of data to the display device for display at a target presentation time, the target presentation time derived from the requested presentation time, wherein the display engine is to adjust a refresh rate of the display device based on the target presentation time of the one or more frames of data (ABSTRACT, Fig. 11, 13, 14, paragraphs 0007, 0016).

Bredno US PGPub: US 2013/0222430 A1 Aug. 29, 2013.
A method includes displaying at least one of projection data or reconstructed image data having visually observable artifacts, wherein the at least one of the projection data or the reconstructed image data corresponds to an imaging examination of an object or subject and displaying, concurrently with the at least one of the projection data or the reconstructed image data, sample images with known artifacts. The method further includes identifying one or more of the sample images having artifacts similar to the visually observable artifacts in the at least one of the projection data or the reconstructed image data. The method further includes displaying information about the identified one or more of the sample images, wherein the information includes information related to mitigating the visually observable artifacts (ABSTRACT, Fig. 3, paragraphs 0007, 0009).

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method of executing a rendering engine to mitigate stutter, said method comprising: generating first frame data, wherein said first frame data comprises a timestamp representing an animation time used to generate said first frame data; providing said first frame data to a driver of a graphics processing unit (GPU), wherein said GPU renders said first frame data to generate a first rendered frame and stores said first rendered frame in a post-render queue; receiving an adjusted animation time from said queue management unit; and generating second frame data using said adjusted animation time, wherein said second frame data comprises said adjusted animation time, and wherein said animation time is adjusted by said queue management unit to produce the adjusted animation time for mitigating stutter when frames are popped from said post-render queue and displayed, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642